TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00274-CR


Larry Wigfield, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY

NO. 09-01438-3, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Larry Wigfield filed a pro se notice of appeal in this cause.  The record reflects that
the cause was dismissed by the trial court on March 24, 2009, after Wigfield pleaded no contest in
a companion case.  There being no judgment, the appeal is dismissed.


				___________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   June 17, 2009
Do Not Publish